696 N.W.2d 709 (2005)
DIVELY
v.
WILLIAM BEAUMONT HOSP.
No. 127218.
Supreme Court of Michigan.
May 26, 2005.
SC: 127218, COA: 242288.
On order of the Court, the application for leave to appeal the June 22, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for reconsideration. Pursuant to MCR 7.316(A)(4), we DIRECT the Court of Appeals to reconsider its decision in light of the transcript establishing that Lighthall was in fact not among the witnesses identified during voir dire. We further DIRECT that the Court of Appeals reconsider the admissibility of Lighthall's testimony under MRE 702 in light of our decisions in Gilbert v. DaimlerChrysler Corp., 470 Mich. 749, 685 N.W.2d 391 (2004), and Craig v. Oakwood Hospital, 471 Mich. 67, 684 N.W.2d 296 (2004).
We do not retain jurisdiction.